DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al (US 2015/0318015) and further in view of Brailean et al (US 8010631). 
For claim 1, Bose et al teach an Internet of Things (IoT) (e.g. figures 1-1A: internet 171) based integrated device (e.g. paragraph 171, figures 1-1A: “…As shown, embodiments of the system generally include a mobile device 101 and applications that execute thereon, that includes computer 160, shown as located internally in mobile device 101 as dotted outline…mobile device 101 may be for example… a smart phone, a mobile phone, a laptop computer…or a smart watch…users of the system may application , a.k.a., ‘app’…”; paragraph 175, figure 1, “…a mobile device that includes at least one camera 130, for example coupled to the computer within the mobile device. This allows for the computer within mobile device 101 to command or instruct the camera 130...to obtain an image or images…for example of the user during an athletic movement”) to monitor and control one or more events in an environment, the integrated device comprises: 
one or more replaceable sensors to detect the one or more events in the environment (e.g. paragraph 173, figures 1-1A: “The system generally include at least one sensor, which may be any type of environment sensor, physiological sensor and/or motion sensor. For example, computer 101 may include an altimeter or thermometer…”, the word “replaceable” does not make any patentable difference since “replaceable sensors” does not change the function of the sensor, and Bose et al suggest any type of environment sensor, physiological sensor and/or motion sensor can be include in the smart phone 101, so It would have be obvious to one ordinary skill in the art before the effective filing date that the sensor can be replaceable in the smart phone 101; paragraph 181, figure 1A also disclose: “Optional sensor 168 may coupled with processor 161, via a wired or wireless link”); 
a processor (e.g. figures 1-1A, computer 160 within computer 101 (or smart phone 101), comprise process 161)  communicatively connected to each of the one or more replaceable sensors (e.g. paragraph 181, figure 1A also disclose: “Optional sensor 168 may coupled with processor 161, via a wired or wireless link”) and the at least one programmable image or video capturing device (paragraph 175, figure 1, “…a mobile device that includes at least one camera 130, for example coupled to the the computer within mobile device 101 to command or instruct the camera 130...to obtain an image or images…for example of the user during an athletic movement”); and 
a memory, communicatively coupled to the processor, wherein the memory stores processor-executable instructions (e.g. figure 1A, Mia memory 162), which on execution, cause the processor to: 
receive sensor data and data related to the one or more images and videos related to the one or more events from the one or more replaceable sensors and the at least one programmable image or video capturing device respectively (e.g. figure 1C, step 302: capture motion data with motion capture element 111, step 303: Recognize events with motion data to determine event data on motion capture sensor…use any other sensors 168…to eliminate false positives”; Figure 7 and paragraph 202 is an example of video (or image) data is display along with sensor data); 
correlate the sensor data with the data related to the one or more images and videos using one or more correlation rules to validate occurrence of the one or more events (e.g., paragraph 134, figures 6-7, figure 1C, step 303-304, 307 , also see abstract, “The microprocessor correlates the data or event data with the other values to determine a false positive event or a type of activity indicated by the data or event data, and transmits the data or event data associated with the event via the first communication interface”); and
transmit information related to the one or more events to at least one of an edge node, cloud server, the one or more user devices, or one or more sensor nodes 
Bose et al do not further specify at least one programmable image or video capturing devicinterfaced with the one or more replaceable sensors, to capture one or more images and videos of the environment in real-time. Brailean et al teach at least one programmable image or video capturing devicinterfaced with the one or more replaceable sensors, to capture one or more images and videos of the environment in real-time (e.g. abstract, column 3, lines 16-27,  figured 5, camera 504 and sensor 506 are connected, also see figure 6, Brailena et al also disclose, see column 8, lines 57-67: “alarm notification rules”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brailena et al into the teaching of Bose et al to provide the capability of notifying oen or more predetermined clients when an event, such as the triggering of an alarm or sensor has occurred (e.g. column 3, line 56-clumn 4, line 11) to improve convenience for clients. 
Claim 21 is rejected for the same reasons as discussed in claim 1 above. 
For claim 2, Bose et al teach the processor (109) uses the data related to the one or more images and videos (106) for validating the occurrence of the one or more events e.g., paragraph 134, figures 6-7, figure 1C, step 303-304, 307 , also see abstract, “The microprocessor correlates the data or event data with the other values to determine a false positive event or a type of activity indicated by the data or event data, and transmits the data or event data associated with the event via the first communication interface”). 

For claim 23, Bose et al teach the one or more replaceable sensors includes at least one of a smoke detection sensor, a fire detection sensor, a Passive Infrared (PIR) sensor, air condition controlling module, a temperature sensor, a humidity sensor, a noise sensor, a door sensor, an occupancy detection 25sensor, a light sensor, or a motion sensor (e.g. paragraph 24). 
	Claim 3 is rejected for the same reasons as discussed in claim 23 above.
For claim 4, Bose et al teach a notification unit associated with the processor to notify the occurrence of the one or more events to a user associated with the environment through one or 10more user devices associated with the user (e.g. Bose et al figure 1C, step 305. Brailean et al also disclose notification system as discussed in claim 1 above, also see abstract of Brailean et al). 
	Claim 24 is rejected for the same reasons as discussed in claim 4 above.
	For claim 25, Bose et al teach the notification unit comprises at least one of one or more programmable Light Emitting Diodes (LEDs) indicators, an alarm or a speaker (213) (e.g. Bose et al, figure 1C, step 305, “Display alert”, also see paragraph 46 Brailena et al also teach, see column 3, lines 49-56: “…alarm/sensor has been activated” ).
Claim 5 is rejected for the same reasons as discussed in claim 25 above.
For claim 6, Bose et al teach a signal processing unit to process the sensor data  and the data related to the one or more images and videos before transmitting the sensor data and the data related to the one or more images and videos to the processor (e.g. figure 1C, steps 303-304). 

For claims 7 and 27, Bose et al teach the one or more replaceable sensors and the at least one programmable image or video capturing device are interfaced such that, the at least one programmable image or video capturing device are activated to capture the one or more 25images and videos of the environment upon detection of the one or more events by the one or more replaceable sensors (e.g. Bose et al, figure 12, step 4702; Brailean et al also disclose, see abstract, column 4, lines 1-7, “triggering of an alarm or sensor”). 
Claims 8 and 28 are rejected for the same reasons discussed in claim 7 above.
For claims 9 and 29, Bose et al teach wherein the one or more correlation rules are at least one of one or more preconfigured correlation rules obtained from the cloud server and the edge node or one or more dynamic correlation rules obtained in real-time based on self-learning from 5historical correlation data (e.g., Bose et al paragraph 134, figures 6-7, figure 1C, step 303-304, 307 , also see abstract, “The microprocessor correlates the data or event data with the other values to determine a false positive event or a type of activity indicated by the data or event data, and transmits the data or event data associated with the event via the first communication interface”, figure 1 also shows computer 105, which has microprocessor is considered as a “node” in the system as shown in claim 1; Brailean et al also teach, see column 8, lines 60-67, “AT the time of setup of client account, alarm notification rules are established and stored by the server 200”). 
For claim 10 is rejected for the same reasons as discussed in claim 1 above, wherein Bose et al also teach a co-processor, communicatively coupled to the 
Claim 30 is rejected for the same reasons as discussed in claim 10 above.
For claim 11 and 31, Bose et al teach the integrated device as claimed in claim 1 is configured as an IoT gateway 15to combine and transmit the sensor data and the data related to the one or more images and videos to the cloud server (e.g. Bose et al, figure 1A, Network 170; column 8, lines 62 of Brailean et al also disclose server). 
For claim 13, Bose et al teach an image and 25video recorder and an audio recorder to record one or more images, videos, and audio of the environment and to transmit the recorded one or more images, videos and audio to the processor(e.g. Bose et al: paragraph 11. Brailean et al also disclose video recorder, see figure 5, Data Recorder 508). 
Claims 33 is rejected for the same reasons as discussed in claim 13 above.
For claim 34, Bose et al teach recording the sensor data and the data related to the one or more images and videos using a data 20recorder associated with the integrated device, wherein the data recorder comprises: storing the recorded sensor data, the data related to the one or more images and videos and data related to audio on the memory when no communication interfaces are available in the environment; or  25transmitting the 
Claims 14 is rejected for the same reasons as discussed in claim 34 above.
For claim 35, Bose et al teach transmitting information 30related to the one or more events to at least one of t
he edge node and the cloud server, or one or more user devices associated with the user using a communication unit configured in the integrated device (e.g. Bose et al: abstract, “transmits the data or event data associated with the event via the first communication interface”, figure 1A, “Database 172”; Brailean et al also disclose, see figure 5, column 5, lines 61-66, sensor data from the sensor, video and audio data from the camera are sent to server or database).
Claim 15 is rejected for the same reasons as discussed in claim 35 above. 
For claim 16, Bose et al teach a low power 10wireless transceiver to receive and transmit data between at least one of the edge node (e.g. Bose et al: figure 1D, smart phone 101), one or more detached sensors, the cloud server, the one or more user devices, and each of the one or more replaceable sensors (e.g. Bose et al: abstract, “transmits the data or event data associated with the event via the first communication interface”, figure 1A, “Database 172”; Brailean et al also disclose, see figure 5, column 5, lines 61-66, sensor data from the sensor, video and audio data from the camera are sent to server or database).

For claim 17, Bose et al teach a power source 15 to power the integrated device (e.g. figure 1D, smart phone 101). 
For claim 18, Bose et al teach the power source is at least one of a rechargeable battery (e.g. figure 1, smart phone 101, battery for smart phone is obviously rechargeable), a power generator, or a replaceable battery (e.g. figure 1, smart phone 101, battery for smart phone is obviously replaceable). 
Claim 37 is rejected for the same reasons as discussed in claim 18 above. 
For claim 38, Bose et al teach For claim 38, Bose et al teach the integrated device is deployed in one or more forms selected from at least one of a roof mounted form, wall mounted form, or a pole mounted form in at least one of an indoor environment or an outdoor environment (e.g. paragraph 7, “…sensor mounted on the player’s golf club” or figure 1d, device 111 mounted on user head. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to the form of the integrated device does not make any patentable difference since the function of the device does not change. Also see  KSR, 550 U.S. at 419, 82 
Claim 19 is rejected for the same reasons as discussed in claim 38 above. 
For claim 20, Bose et al teach an Infrared (IR) controller to communicate and control one or more electronic devices deployed in the environment (e.g. figure 1F, TV 143. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to realize TV of Figure 1F should have an IR controller). 
For claims 12 and 32, Bose et al teach configuring the integrated device as an IoT gateway (e.g. Bose et al: figure 1- 1A, Network 170 and computer 160 of the smart phone is connected to the network 170) for facilitating one or more detached sensors (e.g. Bose et al: figure 1A shows the “optional Sensor 168” can be outside of computer 160) and one or more detached programmable image or video capturing device (e.g. Bose et al: figure 1, the system can also have camera 103)  in transmitting the sensor data and the data related to the one or more images and videos to the cloud server (e.g. Bose et al: figure 1D, smart phone 101 abstract, “transmits the data or event data associated with the event via the first communication interface”, figure 1A, “Database 172”; Brailean et al also disclose, see figure 5, column 5, lines 61-66, sensor data from the sensor, video and audio data from the camera are sent to server or database).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484